IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-10519
                        Conference Calendar



BRENDA DOLENZ HELMER,

                                    Plaintiff-Appellee,

versus

BERNARD J. DOLENZ ET AL.,

                                    Defendants.

BERNARD J. DOLENZ, Trustee,

                                    Defendant-Appellant,

versus

UNITED STATES OF AMERICA,

                                    Intervenor Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:99-CV-785-E
                      --------------------
                          June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Bernard J. Dolenz appeals the district court’s orders

dismissing him as a party to the instant interpleader action and

denying his motions to remand the case and for recusal of the

district judge.   The Government argues that this court lacks

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-10519
                                 -2-

appellate jurisdiction because these orders are interlocutory

orders which were not certified by the district court, pursuant

to Fed. R. Civ. P. 54(b).

     Although the orders appealed from were not appealable orders

at the time Dolenz’s notice of appeal was filed, the subsequent

entry of a final judgment disposing of all claims and parties to

the action renders the jurisdictional issue moot.   Dolenz was

properly dismissed as a party to the action because he disavowed

any interest in the money underlying the interpleader, stripping

himself of any personal or legal interest in the outcome of the

suit, thereby depriving himself of standing to continue and

divesting the district court of jurisdiction over him.    See Lujan

v. Defenders of Wildlife, 504 U.S. 555, 560 (1992).   The district

court did not err in not giving Dolenz notice or an opportunity

to be heard before dismissing him for lack of standing.   See

Sommers Drug Stores Emp. Profit Sharing Trust v. Corrigan, 883
F.2d 345, 348 (5th Cir. 1989).   Dolenz’s contention that he

should have been allowed to adjudicate the issue of his

indebtedness to the other parties is frivolous because the issue

was irrelevant to the interpleader action and could not have been

adjudicated therein.

     The district court’s order dismissing Dolenz is AFFIRMED.

Dolenz’s argument that the district court erred in denying his

motions to remand and for recusal are not addressed as he lacks

standing to appeal those orders.

     AFFIRMED.